DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  the claim recites “a shape of an approach space which is presence between” (emphasis added) in line 10. It appears the word “presence” is a typographical error that should read as “present.”  
The claim further recites “an protruding amount” in line 19. The term should read as “a protruding amount” for grammatical accuracy. 
Appropriate correction is required.

Claim 31 is objected to because of the following informalities:  the claim recites “a shape of an approach space which is presence between” (emphasis added) in lines 8-9. It appears the word “presence” is a typographical error that should read as “present.”  
The claim further recites “an protruding amount” in line 18. The term should read as “a protruding amount” for grammatical accuracy.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “other lane determination unit”, “traffic congestion determination unit”, “approach space detection unit”, “approach space determination unit”, “target posture setting unit”, “target traveling trajectory generation unit”, and “route tracking control unit” in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure for the above-noted limitations can be found in paragraphs [0011]-[0022] of the substitute specification filed 12/10/2021. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, the claim recites, in part, “another traveling lane different from a travelling lane, the own vehicle traveling autonomously in a traveling lane” (lines 4-6) (emphasis added). It is unclear if the emphasized recitation of “a traveling lane” refers to the previously recited “another traveling lane”, the previously recited “a traveling lane”, or to an entirely different traveling lane. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the emphasized “a traveling lane” to refer to the previously recited “a traveling lane”. 

The claim further recites “determining whether traffic congestion is occurred in the other lane” (emphasis added) in lines 7-8. It is unclear what defines “traffic congestion” as used in the claim. 
As stated in MPEP 2173.05: the meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). See also MPEP § 2111 - § 2111.01. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
However, the specification does not provide an adequate definition for “traffic congestion” as used in the claim. The substitute specification at paragraph [0024] merely states that “the traffic congestion determination unit 14 determines whether or not traffic congestion has occurred in the branch based on the presence of the other vehicles around the own vehicle 9 or the received traffic congestion data.” However, this does not define what constitutes a “traffic congestion.” For example, it is unclear if the presence of a single vehicle constitutes a “traffic congestion”, or if a predetermined number or more of vehicles being present is required for being “traffic congestion.” As such, the meets and bounds of the claim are unclear and the claim limitation is indefinite. 

The claim additionally recites “the target position” in line 16. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 17-30, these claims depend from claim 16 and are therefore rejected for the same reasons as claim 16 above, as they do not cure the deficiencies of claim 16 noted above. 

Further regarding claim 17, the claim recites “a predetermined value” in line 6. Claim 17 depends from claim 16, which recites “a predetermined value” in line 20. It is therefore unclear if the “a predetermined value” recited in claim 17 is the same as the “a predetermined value” recited in claim 16. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the “a predetermined value” in claim 17 to be the same as the “a predetermined value” recited in claim 16. 

Further regarding claim 19, the claim recites “the vehicle” in line 4. Claim 19 depends from claim 16, which recites an “own vehicle” and “another vehicle”. Therefore, it is unclear which of these two vehicles is being referenced by “the vehicle” in claim 19. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat “the vehicle” in claim 19 to refer to the previously-claimed “own vehicle.” 

Further regarding claim 28, the claim recites “an inclination angle”, “an entrance boundary”, “a predetermined threshold angle”, and “a yaw angle of the own vehicle.” Claim 28 depends from claim 27, which also recites “an inclination angle”, “an entrance boundary”, “a predetermined threshold angle”, and “a yaw angle of the own vehicle.” Therefore, it is unclear if the terms recited in claim 28 refer to the same respective terms recited in claim 27 or not. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the limitations in claim 28 to refer to the same respective limitations recited in claim 27. 

Regarding claim 31, the claim recites, in part, “another traveling lane different from a travelling lane, the own vehicle traveling autonomously in a traveling lane” (lines 3-4) (emphasis added). It is unclear if the emphasized recitation of “a traveling lane” refers to the previously recited “another traveling lane”, the previously recited “a traveling lane”, or to an entirely different traveling lane. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the emphasized “a traveling lane” to refer to the previously recited “a traveling lane”. 

The claim further recites “determining whether traffic congestion is occurred in the other lane” (emphasis added) in line 6. It is unclear what defines “traffic congestion” as used in the claim. 
As stated in MPEP 2173.05: the meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). See also MPEP § 2111 - § 2111.01. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
However, the specification does not provide an adequate definition for “traffic congestion” as used in the claim. The substitute specification at paragraph [0024] merely states that “the traffic congestion determination unit 14 determines whether or not traffic congestion has occurred in the branch based on the presence of the other vehicles around the own vehicle 9 or the received traffic congestion data.” However, this does not define what constitutes a “traffic congestion.” For example, it is unclear if the presence of a single vehicle constitutes a “traffic congestion”, or if a predetermined number or more of vehicles being present is required for being “traffic congestion.” As such, the meets and bounds of the claim are unclear and the claim limitation is indefinite. 

The claim additionally recites “the target position” in line 15. There is insufficient antecedent basis for this limitation in the claim. 

Allowable Subject Matter
Claims 16 and 31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 17-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Claim 16 recites, in part, “when determining that the traffic congestion is occurred in the other lane, detecting, behind another vehicle in the other lane, a shape of an approach space which is presence between a rear end of the other vehicle and a boundary line set at a branch from the traveling lane to the other lane; determining whether the shape of the approach space meets a predetermined condition, when determining that the shape of the approach space does not meet the predetermined condition, setting, along a lane direction of the other lane, a target posture of the own vehicle at the target position behind the other vehicle in the other lane; when determining that the shape of the approach space meets the predetermined condition, setting the target posture of the own vehicle at the target position behind the other vehicle in the other lane based on the shape of the approach space so that an protruding amount is equal to or less than a predetermined value, the protruding amount indicating an amount by which the own vehicle protrudes from the boundary line of the other lane.” Claim 31 recites similar features. The prior art does not disclose, teach, or otherwise render obvious the above-noted limitations of the claims. 

Toda (United States Patent Application Publication No. US 2019/0276027 A1) teaches a vehicle control device with a congestion state determiner 132 that determines the presence of traffic congestion in a situation where an added lane connected to the own lane is scheduled to be entered into in the target route of the host vehicle (see Abstract). Toda teaches a recognizer 130 determines an available space SP1 in the other lane where the vehicle can stop and enters into the available space when a condition is satisfied (see [0068]-[0081]). However, Toda does not teach that “when determining that the shape of the approach space does not meet the predetermined condition, setting, along a lane direction of the other lane, a target posture of the own vehicle at the target position behind the other vehicle in the other lane; when determining that the shape of the approach space meets the predetermined condition, setting the target posture of the own vehicle at the target position behind the other vehicle in the other lane based on the shape of the approach space so that an protruding amount is equal to or less than a predetermined value, the protruding amount indicating an amount by which the own vehicle protrudes from the boundary line of the other lane”, as claimed. Rather, Toda teaches that when the conditions are not meant, the vehicle is not controlled to enter the available space. These differences are not taught by the remaining cited prior art. 

Accordingly, claims 16 and 31 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 17-30 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, based upon their dependency from claim 16. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:



Jardine (US 2022/0135039 A1) generally teaches:
There is disclosed a control system and a method for a host vehicle operable in an autonomous mode. The control system comprises one or more controllers. The speed and/or path of the vehicle in the autonomous mode is appropriate to a driving context.

Uematsu et al. (US 2021/0114595 A1) generally teaches:
In a vehicle control apparatus, an entry determiner determines, while one of the following traveling mode and the constant-speed traveling mode is performed by the vehicle control apparatus, whether an entry condition is satisfied in response to determination that there is at least one other crossing vehicle. The entry condition enables the at least one other crossing vehicle to cross in front of the own vehicle to thereafter enter the enterable space without colliding with the own vehicle. An autonomous driving controller switches, upon the entry condition being determined to be satisfied, the performed one of the following traveling mode and the constant-speed traveling mode to a crossing mode that controls traveling of the own vehicle to ensure a predetermined space in front of the own vehicle. The predetermined space enables the at least one other crossing vehicle to cross in front of the own vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669